 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DAVOOD KHADEMI,                                  No. 2:18-cv-2613 MCE KJN P
12                       Plaintiff,
13           v.                                        ORDER
14    NIELSEN, et al.,
15                       Defendants.
16

17          This civil rights action proceeds on plaintiff’s third amended complaint raising Fourteenth

18   Amendment claims against defendants Nielsen, Jones, Langes and Michoul. Plaintiff recently

19   filed two motions, which this court denies without prejudice.

20          First, on December 9, 2019, plaintiff filed a motion to compel discovery, seeking an order

21   compelling defendants to answer interrogatories. (ECF No. 46.) Plaintiff’s request is premature.

22   Defendants have not yet filed an answer, and the court has not yet issued a discovery and

23   scheduling order. Plaintiff is advised that he should refrain from sending discovery requests to

24   defendants until such time as the court issues an order governing discovery.

25          Second, on January 16, 2019, plaintiff filed a document entitled, “Order to Show Cause

26   for a Preliminary Injunction.” (ECF No. 71.) Plaintiff claims he was denied due process

27   following an incident that took place on July 25, 2017.

28   ////
                                                       1
 1          “A preliminary injunction is an extraordinary remedy never awarded as of right.” Winter

 2   v. Natural Resources Defense Council, Inc., 555 U.S. 7, 24 (2008) (citation omitted). “A plaintiff

 3   seeking a preliminary injunction must establish that he is likely to succeed on the merits, that he

 4   is likely to suffer irreparable harm in the absence of preliminary relief, that the balance of equities

 5   tips in his favor, and that an injunction is in the public interest.” Marlyn Nutraceuticals, Inc. v.

 6   Mucos Pharma GmbH & Co., 571 F.3d 873, 877 (9th Cir. 2009) (quoting Winter, 555 U.S. at 20).

 7   An injunction may only be awarded upon a clear showing that the plaintiff is entitled to relief.

 8   See Winter, 555 U.S. at 22 (citation omitted).

 9          In addition, a plaintiff seeking preliminary injunctive relief must demonstrate a sufficient

10   nexus between the injury claimed in the motion and the conduct asserted in the underlying

11   complaint. Pacific Radiation Oncology, LLC v. Queen’s Medical Ctr., 810 F.3d 631,636 (9th

12   Cir. 2015). “The relationship . . . is sufficiently strong where the preliminary injunction would

13   grant relief of the same character as that which may be granted finally.” Id. (quotation marks

14   omitted). “Absent that relationship or nexus, the district court lacks authority to grant the relief

15   requested.” Id.; see Saddiq v. Ryan, 703 F. App’x 570, 572 (9th Cir. 2017) (affirming denial of

16   preliminary injunction because the prisoner did not establish a nexus between the claims of

17   retaliation in his motion and the claims set forth in his complaint).

18          Plaintiff’s filing fails to address the elements required under Winter. Plaintiff does not

19   identify the relief sought; indeed, he seeks injunctive relief based on an incident that took place

20   over two and a half years ago, alleging that he was denied witnesses as well as a staff assistant.
21   However, plaintiff does not challenge a disciplinary hearing in this action. Rather, plaintiff

22   alleges that on July 25, 2017, defendants failed to protect plaintiff from an inmate attack, and then

23   failed to provide medical care. Plaintiff’s filing fails to demonstrate a nexus to the facts alleged

24   in the operative pleading, and as such, his allegations will not be heard on the merits in this

25   action. In addition, it is well established that the transfer of an inmate to another prison while his

26   claims are pending generally will moot any claims for injunctive relief. See Dilley v. Gunn, 64
27   F.3d 1365, 1368-69 (9th Cir. 1995); Andrews v. Cervantes, 493 F.3d 1047, 1053 n.5 (9th Cir.

28   1991) (a prisoner’s claims for injunctive relief generally become moot upon transfer.). Because
                                                         2
 1   plaintiff is no longer housed at the Placer County Jail, any claim for injunctive relief is now

 2   moot. For all of these reasons, plaintiff’s filing is insufficient and is denied without prejudice.

 3            Accordingly, IT IS HEREBY ORDERED that plaintiff’s filings (ECF Nos. 70, 71) are

 4   denied without prejudice.

 5   Dated: January 28, 2020

 6

 7

 8

 9   /khad2613.den

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        3
